Citation Nr: 1518955	
Decision Date: 05/04/15    Archive Date: 05/13/15

DOCKET NO.  12-20 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of a traumatic brain injury (TBI), claimed as a head injury.

2.  Entitlement to service connection for impingement syndrome of the right shoulder.

3.  Entitlement to service connection for status post anterior cervical disk excision and fusion.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel


INTRODUCTION

The Veteran had active service from March 1985 to March 1988.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran's claims of entitlement to service connection for impingement syndrome of the right shoulder and status post anterior cervical disk excision and fusion were initially denied in a January 2007 rating decision by the RO, at which time the Veteran was notified that his service treatment records were unavailable for review.  The Veteran did not appeal and no new and material evidence was submitted within a year of the decision.  

Importantly, however, when VA receives relevant service department records that existed at the time of a prior final decision, VA will reconsider the prior decision without the need for new and material evidence.  See 38 C.F.R. § 3.156(c). 

Here, in 2010, the Veteran's service treatment records were located and associated with the claims file.  These service records were not previously of record, and are pertinent to the claims for service connection.  Accordingly, VA will reconsider the claims, rather than requiring the submission of new and material evidence.  38 C.F.R. § 3.156(c)(1), (2).

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The Veteran requested a hearing before the Board.  The requested hearing was conducted in January 2015 by the undersigned Veterans Law Judge.  A transcript is associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks entitlement to service connection for residuals of a TBI, claimed as a head injury, for impingement syndrome of the right shoulder, and for status post anterior cervical disk excision and fusion.

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2014).

The Veteran asserts he suffered from a TBI during service.  He asserts he was assaulted during service and hit over the head with a steel pipe.

The Board notes that the assault was documented during service.  See June 1986 service treatment record.  The treatment note states that the Veteran was assaulted with a steel pipe over the head and suffered from lacerations over the right eyebrow, and the left parietal area.  It was noted that he was given a "head injury sheet."

The Veteran was afforded a VA examination in March 2010, at which time he noted his symptoms to be headaches, neck pain, and right shoulder pain.  The examiner noted that service treatment records showed one account of the Veteran being hit on the head during which time he was not diagnosed with a TBI and it was documented that he did not lose consciousness.  The examiner stated that the Veteran's diagnosis was "personal report of TBI" and a subjective report of headaches with no objective evidence of treatment for headaches.  The examiner then stated that the Veteran's headaches were less likely as not caused by or a result of being hit on the head in service because there was no objective evidence to support the diagnosis of headaches was caused by the event in service in 1986.

The Veteran also asserts that his right shoulder and cervical spine were injured during service when he was assaulted with a steel pipe.  The Veteran testified in January 2015 that at the time of the assault, he fell forward, hitting his face and right shoulder on the wall.  He asserted he received stitches as a result of falling forward.  

The Veteran was afforded a VA examination in March 2010; however, the examiner opined that the Veteran's right shoulder and cervical spine disorders were less likely as not caused by the head injury sustained during service because while the records documented a head injury, the service treatment records did not mention any injury or complaints of neck pain or shoulder pain.

Significantly, the Board notes that the Veteran submitted a statement in March 2015 indicating that he received a diagnosis of TBI in October 2013 and was receiving treatment at the VA Medical Center in Bay Pines.  He was unable to obtain these records and asked that VA obtain these records on his behalf.  There are no updated treatment records from any VAMC, subsequent to 2012, in the claims file.  On remand, all updated records must be obtained and associated with the claims file.  Also, in light of the identification of relevant evidence added to the record since the March 2010 VA examinations, the Board finds that an addendum opinion should be obtained that addresses whether the Veteran has any residuals from the in-service head injury. 

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file all updated treatment records.  In particular, obtain and associate with the claims file all treatment records from VAMC Bay Pines dated since 2012 to include records that show that the Veteran has been diagnosed with a TBI as claimed by the Veteran.

All attempts to secure this evidence must be documented in the claims file.  

If the records are not obtainable, the AMC must notify the Veteran and his representative and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; and (c) describe any further action to be taken by the AMC with respect to the claims.  

2.  After the additional records are associated with the claims file, obtain an addendum opinion for the Veteran's residuals of a TBI, right shoulder, and cervical spine disorder.  The examiner is requested to review all pertinent records associated with the claims file.

In light of the additional medical evidence of record added to the record since the March 2010 VA examinations, the examiner should again offer comments and an opinion addressing whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that the Veteran suffers from a TBI, residuals of a TBI to include headaches, right shoulder disorder, and neck disorder as the result of the documented head injury during service in 1986.

If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.). 

If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion or other information needed to provide the requested opinion. 

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. The claims folder must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder has been reviewed.

3.  After completing the above action, and any other development as may be indicated, the Veteran's claims should be readjudicated. 

If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  

An appropriate period of time should be allowed for response. 

4.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order. 

The Board intimates no opinion as to the outcome of this case.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

